The opinion of the court was delivered by
Miller, J,
The defendant appeals from a judgment condemning him to take the title to property acquired by the plaintiff by an adjudication to him by the State tax collector to satisfy unpaid taxes .of the State, the adjudication having been made under the Act No. 82 of 1884.
The defendant assigns no objection to the title, save that it is derived from this adjudication of the State Tax Collector.
*37These titles carry a presumption in their favor which must be accepted in the absence of any contrary proof. No such proof is administered.
It is therefore ordered, adjudged and decreed that the judgment of the lower court be affirmed.